Citation Nr: 1121530	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar strain.  

2.  Entitlement to an initial rating in excess of 10 percent for paresthesia of the right jaw.  

3.  Entitlement to an initial rating in excess of zero percent for status post insect bite of the right foot with paresthesia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to August 1985, and from November 1986 to November 2006.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2010, the Veteran testified at a Central Office hearing in Washington, D.C., before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

At his personal hearing, the Veteran testified that his service-connected thoracolumbar strain, paresthesia of the right jaw, and status post insect bite of the right foot with paresthesia, had all been treated at the Richmond VA Medical Center and that he had undergone surgery in 2009 for his thoracolumbar spine.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

In addition, the Veteran asserted that all three service-connected disabilities on appeal have worsened since he was last examined.  As the Veteran has asserted that his service-connected disabilities have worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The matter of an extraschedular rating has been raised.  The Board does not currently have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation and Pension for extraschedular consideration.  In light of the foregoing, the Board finds that the AOJ should consider if the Veteran has satisfied the requirements for extraschedular referral.  

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Richmond VA Medical Center, to include those for any thoracolumbar spine surgery performed in 2009.

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature, and extent of the Veteran's service-connected thoracolumbar strain, right jaw disability, and right foot disability.  The claims file must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination.  All indicated tests and studies should be performed.  

Thoracolumbar Disability: 

The examiner should be requested to report the range of motion of the low back in degrees of arc.  The examiner should note that normal ranges of motion of the thoracolumbar spine for VA purposes are 0 to 90 degrees in flexion, 0 to 30 degrees in extension, 0 to 30 degrees in left and right lateral flexion, and 0 to 30 degrees in left and right rotation.  All findings and diagnoses should be reported in detail.  

If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the thoracolumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

The existence of any ankylosis of the spine should also be identified.

The examiner should also assess if the Veteran has any neurological manifestations to include sciatica as well as any bowel and bladder complaints.  If so, these neurological manifestations should be identified and the severity thereof described in detail.  

If possible, the examiner should indicate whether the Veteran has had incapacitating episodes over the last 12 months, and, if so, the number of episodes and the duration of the episodes.  

Right Jaw Disability and Right Foot Disability:

The examiner should indicate if the Veteran has mild, moderate, severe, or complete paralysis of the affected nerves of the right jaw and the right foot.  The examiner should indicate if current manifestations are wholly sensory.  If not, the examiner should state what function(s) is lost.  

A rationale for any opinion expressed should be provided.  

3.  The AMC should review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  It should also be determined if this warrants referral to the Director of Compensation and Pension for extraschedular consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

